It did not appear that the bill of exceptions was filed in the office of the Clerk of the Court below, as required by law, and the writ of error was dismissed. (R.)Counsel for plaintiff in error had filed his brief. After the bill of exceptions and said brief had been read to the Court, counsel representing defendants in error discovered that the bill of exceptions had no entry upon it, showing *511that it had ever been filed in the office of the Clerk of the Superior Court of said county. Upon that fact being brought to'the attention of the Court, the writ of error was dismissed.On the bill of exceptions was the usual acknowledgement of service and a waiver of any record. The Clerk sent up the record, and the bill of exceptions, and certified only when the Court adjourned, and that plaintiff in error had paid the costs and given security in terms of the .law. The trial was on the 7th of September, 1869, service of the bill of .exceptions was five days thereafter, and said certificate was on the 12th of October, 1869.